Title: To Thomas Jefferson from De Vernon, [ca. December? 1788]
From: Vernon, M. de
To: Jefferson, Thomas


[Paris, ca. Dec.? 1788.] Had called on TJ in order to pay his respects and to ask him to continue his good offices and protection “au dévelopement de notre position avec M. Marck neveu et Compagnie, et à la liquidation quelconque de notre désastreuse affaire.—Je vous suplie, Monsieur, de permettre que je réclame encore vos conseils et vos lumières sur les observations dont je prends la liberté de joindre ici un croquis.”
